J-A05013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

G.R., JR.,                                       IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                   Appellee

                         v.

K.R.,

                   Appellant                     No. 1810 EDA 2015


                 Appeal from the Order entered May 11, 2015,
                in the Court of Common Pleas of Bucks County,
                      Civil Division, at No(s): 2012-60482

BEFORE: OLSON and OTT, JJ., and STEVENS*, P.J.E.

MEMORANDUM BY OLSON, J.:                                FILED MAY 13, 2016

        K.R., n/k/a K.K., (“Mother”) appeals from the order entered on May

11, 2015, denying her petition to hold G.R., Jr. (“Father”) in contempt of the

trial court’s custody order dated August 19, 2013. We affirm.

        In its opinion entered on August 7, 2015, the trial court set forth the

factual background and procedural history of this appeal.      We incorporate

the relevant portions of the background and history into this memorandum

as follows:

        . . . The parties were married [in July of 2011], separated [in
        February of 2012] and divorced [in June of 2013]. Their only
        child, [C.R. or “Child”], was born [in March of 2012], after the
        parties separated. Father currently works as a waste water
        systems operator in Pipersville, Pennsylvania from 7 a.m. to 3
        p.m. or 8 a.m. to 4 p.m. and earns between $50,000 and
        $60,000 per year. He was formally a school teacher. He is also

* Former Justice specially assigned to the Superior Court.
J-A05013-16


     an Assistant Football Coach at [a local university]. Mother is a
     Middle School Teacher [in a local school district] and earns
     $68,000 per year. Father lives with his fiancé in Chalfont, Bucks
     County, Pennsylvania[,] and Mother lives with her parents in
     Solebury Township, Bucks County, Pennsylvania.

     The current agreed [c]ustody [o]rder was entered by [] Judge
     Alan Rubenstein [], on August 19, 2013 as follows:

       1. Parents have joint legal custody.

       2. Mother has primary physical custody.

       3. Beginning October 1, 2013 Father shall have partial
       physical custody every other weekend from Friday at 5 p.m.
       until Sunday at 5 p.m. and a dinner visit every Wednesday
       from 3 p.m. to 7 p.m. and a Monday visit from 3 p.m. to 7
       p.m. following non- visitation weekends.         Beginning
       November 1, 2013, Father shall have in addition to the
       every other weekend, every Monday from 3 p.m. until 7
       p.m. and every Wednesday over night from 5 p.m. until
       Thursday at 5 p.m.

     There are two additional provisions of [the] August 19, 2013
     [o]rder which Mother claim[ed] Father violated by coaching
     football at times when he had custody of [Child]. They are as
     follows:

       Right of first refusal

       Non-custodial parent shall be notified as early as possible
       and afforded the right of first refusal of physical custody of
       the child in all circumstances where the custodial parent is
       not supervising the child for a period of 4 hours or more. If
       either parent is unavailable to provide care under the right
       of first refusal, the party with physical custody has the right
       to choose an alternate provider.

       Weekly update

       Each party shall provide a weekly written summary
       regarding all issues pertaining to [Child] including but not
       limited to his eating and sleeping habits, medical issues,
       etc.

                                    -2-
J-A05013-16



      On September 26, 2014, Mother filed a [p]etition for [c]ontempt,
      and [she filed] a subsequent [a]ddendum to that [p]etition on
      May 5, 2015, alleging that Father was in contempt of the
      [c]ustody [o]rder due to his activities as an assistant [university]
      football coach which resulted in his failure to “strictly comply”
      with the terms of that [o]rder. She therefore requested that
      [the trial court] reduce the amount of time Father had physical
      custody of [Child], and she also requested an award of sanctions
      and attorneys’ fees.

      At the hearing on May 11, 2015, Mother, through counsel, called
      Father, who was pro se, as of [sic] cross-examination on the
      issues of the time he spent with [Child] during the 2013 and
      2014 [university] football seasons, the time he spent coaching,
      and what information he put in the weekly updates for the days
      he was coaching. Mother also called her father as a witness,
      who testified that he took pictures of Father at [the university]
      football practices and games on various dates. Mother then
      testified as to her understanding of the [r]ight of [f]irst [r]efusal
      and [w]eekly [u]pdate provisions of the [c]ustody [o]rder.
      Finally, Father's mother testified regarding her involvement with
      Father and [Child] on game days.

      […] After the hearing [the trial court] determined that Father did
      not willfully violate the terms of the [c]ustody [o]rder and . . .
      entered an [o]rder denying the [c]ontempt [p]etition [on May
      11, 2015].

Trial Court Opinion, 8/7/2015, at 1-3 (record citation omitted).

      On June 9, 2015, Mother filed a notice of appeal from the order, but

failed to file a concise statement of errors complained of on appeal pursuant

to Pa.R.A.P. 1925(a)(2)(ii).    On June 19, 2015, the trial court filed an

opinion suggesting that this Court should dismiss the appeal based on

Mother’s failure to file a concise statement in this Children’s Fast Track

appeal.   The trial court did not enter an order directing Mother to file a

concise statement. On June 29, 2015, this Court, acting sua sponte, entered

                                      -3-
J-A05013-16


an order directing Mother to file a concise statement by July 9, 2015, or face

waiver of all issues and dismissal of the appeal without further notice.

Order, 6/29/2015 citing Mudge v. Mudge, 6 A.3d 1031 (Pa. Super. 2011),

and J.M.R. v. J.M., 1 A.3d 902 (Pa. Super. 2010). On July 9, 2015, Mother

filed her concise statement. On August 7, 2015, the trial court subsequently

filed a supplemental opinion pursuant to Pa.R.A.P. 1925(a) addressing the

merits of issues presented in Mother’s concise statement.1

           In her brief on appeal, Mother raised the following issues:

     1. Did the [l]ower [c]ourt err – after noting it believed Father
     had lied – by finding that Father was not in contempt for
     violating the four-hour “right of first refusal of physical custody”
     paragraph in the [c]ustody [o]rder despite clear and irrefutable
     evidence that Father was always coaching football while he was
     supposed to be supervising the parties’ son[?]

     2. Did the [l]ower [c]ourt err by finding that Father was not in
     contempt for violating the required “weekly updates” paragraph
     in the [c]ustody [o]rder despite uncontroverted evidence that
     Father had lied and attempted to deceive . . . [Mother] in a
     number of his weekly updates by, inter alia, falsely claiming
     personal, physical interaction with the parties’ son when in fact,
     Father was not present and away coaching football[?]


1
  Since the trial court did not order Mother to file a concise statement,
Mother subsequently complied with this Court’s order to file a concise
statement, and Father does not assert prejudice from Mother’s late filed
concise statement, we do not find her issues waived. See In re K.T.E.L.,
983 A.2d 745, 747 (Pa. Super. 2009) (holding that there is no per se rule
mandating quashal or dismissal of a defective notice of appeal in children’s
fast track cases); cf. J.P. v. S.P., 991 A.2d 904 (Pa. Super. 2010) (holding
that an appellant waives all issues by failing to timely comply with the trial
court’s direct order to file a concise statement); J.M.R. v. J.M., 1 A.3d 902
(holding that the appellant waived all issues for failing to file a concise
statement in compliance with an order of this Court).


                                     -4-
J-A05013-16


      3. Did the [l]ower [c]ourt err by asserting this matter was a
      Children’s Fast Track Appeal when, by definition and court
      precedent, this is merely an appeal of an [o]rder denying a
      [p]etition for [c]ontempt and, therefore, not a Children’s Fast
      Track Appeal[?]

Mother’s Brief, at 2.2

      This Court set forth our scope and standard of review as follows:

      In reviewing a trial court’s finding on a contempt petition, we are
      limited to determining whether the trial court committed a clear
      abuse of discretion. This Court must place great reliance on the
      sound discretion of the trial judge when reviewing an order of
      contempt.

      To sustain a finding of civil contempt, the complainant must
      prove certain distinct elements by a preponderance of the
      evidence: (1) that the contemnor had notice of the specific order
      or decree which he is alleged to have disobeyed; (2) that the act
      constituting the contemnor’s violation was volitional; and (3)
      that the contemnor acted with wrongful intent.

P.H.D. v. R.R.D., 56 A.3d 702, 706 (Pa. Super. 2012) (quotation and

citation omitted).

      Additionally, we stated:

      When considering an appeal from an [o]rder holding a party in
      contempt for failure to comply with a court [o]rder, our scope of
      review is narrow: we will reverse only upon a showing the court
      abused its discretion.    The court abuses its discretion if it
      misapplies the law or exercises its discretion in a manner lacking
      reason. To be in contempt, a party must have violated a court
      [o]rder, and the complaining party must satisfy that burden by a
      preponderance of the evidence.

                                   *   *     *

2
  We agree with the trial court’s suggestion that Mother’s third issue is moot,
as she complied with this Court’s order directing her to file a concise
statement. See Trial Court Opinion, 8/7/2015, at 3-4 n.1. Thus, we will not
address it further in this memorandum.
                                       -5-
J-A05013-16


     In Langendorfer [v. Spearman], 797 A.2d 303 (Pa. Super.
     2002), this Court stated that a party may be held in contempt
     for willfully failing to comply with a visitation or partial custody
     order [. . .].

     Further, with regard to contempt orders, this Court has stated:

         Each court is the exclusive judge of contempts against its
         process.    The contempt power is essential to the
         preservation of the court’s authority and prevents the
         administration of justice from failing into disrepute.
         When reviewing an appeal from a contempt order, the
         [appellate] court must place great reliance upon the
         discretion of the trial judge. On appeal from a court
         order holding a party in contempt of court, our scope of
         review is very narrow. We are limited to determining
         whether the trial court committed a clear abuse of
         discretion.

Harcar v. Harcar, 982 A.2d 1230, 1234-1235 (Pa. Super. 2009) (some

quotations and citations omitted).

     Although not set forth as an issue in the statement of questions

involved portion of her brief, Mother first argues that Judge Susan Devlin

Scott, the trial court judge who ruled on the contempt petition, violated the

coordinate jurisdiction doctrine by unilaterally overruling the need for

compliance with mandatory provisions included in the existing custody order

issued by Judge Rubenstein on August 19, 2013. Mother’s Brief, at 10-11.

Mother waived any issue regarding the coordinate jurisdiction rule by failing

to raise it in her concise statement and statement of questions involved in

her brief. See Krebs v. United Refining Company of Pennsylvania, 893

A.2d 776, 797 (Pa. Super. 2006) (holding that an appellant waives issues



                                     -6-
J-A05013-16


that are not raised in both his or her concise statement of errors complained

of on appeal and the statement of questions involved in a brief on appeal).

      Next, Mother asserts that Judge Scott abused her discretion by failing

to find Father in contempt given the uncontroverted evidence that Father

violated Judge Rubenstein’s four-hour rule and repeatedly lied in the weekly

summaries also required by Judge Rubenstein’s August 19, 2013 custody

order.

      As we explained in Harcar, “[e]ach court is the exclusive judge of

contempts against its process.”    Harcar, 982 A.2d at 1235.       Moreover,

“[t]his Court defers to the credibility determinations of the trial court with

regard to the witnesses who appeared before it, as that court has had the

opportunity to observe their demeanor.”    Id. at 1236 (quotation omitted).

Here, the trial court determined “Mother was unable to produce any

evidence of record that specifically revealed that Father had agreed not to

coach football or was prohibited from coaching footfall while he had custody

of [Child].”   Trial Court Opinion, 8/7/2015, at 6.   The trial court further

determined that there were no periods exceeding four hours wherein Father

was not supervising the Child, because other family members brought Child

to the football games and Father had contact with Child before and after the

games and during halftime. Id. at 7. Moreover, the trial court noted that

Father provided Mother with over 90 weekly updates pursuant to the

custody order and Mother only identified three insignificant discrepancies.


                                     -7-
J-A05013-16


Id. at 8-10. The trial court concluded that the alleged discrepancies were

not strictly prohibited by the custody order, de minimus in nature, and did

not warrant a finding of contempt. Id. at 10. As we find that the record

supports the trial court’s credibility assessment, we will not disturb the trial

court’s decision that Father has not acted in contempt of the trial court’s

August 19, 2013 custody order. We, therefore, affirm the trial court’s order

denying Mother’s petition to find Father in contempt.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/13/2016




                                      -8-